Opinion filed January 16, 2014




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-13-00373-CR
                                     __________

                     ISAAC ELIO FLORES, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 132nd District Court
                                 Scurry County, Texas
                            Trial Court Cause No. 9929


                      MEMORANDUM OPINION
      Isaac Elio Flores has filed a pro se notice of appeal from the trial court’s
order denying Flores’s motion for judgment nunc pro tunc. We dismiss the appeal.
      The clerk of this court wrote Flores on December 11, 2013, and informed
him that the order from which he was attempting to appeal did not appear to be an
appealable order. We requested that Flores respond on or before December 30,
2013, and show grounds to continue the appeal. Flores has filed a brief, but he has
not shown grounds upon which this appeal may continue.
      An intermediate appellate court has no jurisdiction over an appeal from an
order denying a request for judgment nunc pro tunc. Sanchez v. State, 112 S.W.3d
311 (Tex. App.—Corpus Christi 2003, no pet.); Everett v. State, 82 S.W.3d 735
(Tex. App.—Waco 2002, pet. dism’d). Consequently, we have no jurisdiction to
entertain this appeal.
      The appeal is dismissed for want of jurisdiction.


                                                   PER CURIAM


January 16, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2